Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 14, 2010                                                                                                Marilyn Kelly,
                                                                                                                     Chief Justice

  137500 (39)                                                                                          Michael F. Cavanagh
                                                                                                         Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
  ANDRE BEZEAU,                                                                                        Alton Thomas Davis,
           Plaintiff-Appellant,                                                                                           Justices
                                                                     SC: 137500
  v                                                                  COA: 285593
                                                                     WCAC: 03-000101
  PALACE SPORTS & ENTERTAINMENT, INC.,
             Defendant-Appellee.
  ________________________________________/

         On order of the Court, the defendant’s motion for full-Court consideration of the
  motion for recusal of Justice DAVIS is considered, and the defendant’s motion to recuse
  Justice DAVIS is DENIED, for the reasons given in Justice DAVIS’S September 28, 2010
  statement.

         CORRIGAN, J., not participating. I decline to participate in the resolution of this
  motion for recusal directed at Justice DAVIS on the basis of my previously stated
  objections to the new disqualification rule.

         YOUNG, J., not participating. Consistent with my previously stated objections to
  this Court’s recently adopted disqualification rule, 1 I decline to participate in the recusal
  motion directed at Justice DAVIS.




  1
   See 485 Mich civ, cxxxii (2009) (YOUNG, J., dissenting); Pellegrino v Ampco Systems
  Parking, 485 Mich 1134 (2010) (YOUNG, J., not participating)



                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 14, 2010                    _________________________________________
          1013                                                                  Clerk